DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 06/13/2022. This Action is made FINAL.

Claims 1-16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefan et al (US 20140207535 A1) henceforth referred to as Stefan.

Regarding Claim 1 Stefan teaches 
A driving handover control device (para [0037] line 1-3 : “In FIG. 1, a motor vehicle 1 contains a driver-vehicle interface 2 which allows a driver 3 of the motor vehicle 1 to control the motor vehicle 1.”, para [0041] line 1-8 : “Such a command can consist, e.g., in requesting remote monitoring of the operation of the motor vehicle 1 and/or of the driver 3 and in critical cases or emergency cases in which a corresponding need for help of the driver 3 is found, also in requesting or allowing a remote control of the motor vehicle 1 if its necessity is determined due to the remote monitoring or if the driver 3 expresses a desire for remote control.”, para [0084] line 1-4 : “FIG. 5 shows a flowchart for explaining an example of a process for the seamless transfer of the vehicle control from a driver of a motor vehicle to a selected operator and for ending the remote-controlled driving operation.”, As the vehicle request and transfers control between manual, autonomous, and remote operating modes it would be required that the vehicle comprise a driving handover control device to handover control between the various operating modes.), comprising: 
a memory (para [0044] line 1-14 : “The person or the software to remotely monitor or remotely control the motor vehicle 1 will be called remote operator here, for the sake of shortness. To select the remote operator, the control transfer request module 5 cooperates with an operator selection module 6 which selects the operator by means of criteria which may include, for example, any one or more of the following: The desired duration of remote monitoring or control; the availability of the operator; preferences of the driver 3 which are stored in a driver preference memory 7; the health-related state of the driver 3, determined by the roadworthiness evaluation module 4; a direct selection by the driver 3; any preset criteria for the case where the driver is not able to make a decision; and/or the history of previously selected operators and their performance.”); and 
a processor coupled to the memory (para [0045] line 1-14 : “The operator selection module 6 may call up one or more of the following data from the driver preference memory 7: Pre-settings carried out by the driver 3 with respect to a particular circle of persons from which an operator can be selected, e.g. persons personally known to the driver such as, e.g., family members; pre-settings performed by the driver 3 with respect to minimum qualifications of selectable operators, e.g. a minimum number of hours for which the operator has already been active monitoring or controlling remotely; and allocations as to which or what operator is to be selected under what circumstances (e.g. health-related impairment of the driver), which allocations may also exist for different drivers 3 when there are several drivers 3 authorized for driving the motor vehicle 1.”, Where it is interpreted that the operator selection module 6 being a part of the vehicle system for transferring control between operating modes would be required to be a processor.),
wherein, in a case in which driving is handed over from a first state in which a vehicle is traveling by remote driving by a first driver from outside the vehicle, to a second state in which the vehicle travels by the remote driving by a second driver from outside the vehicle or  (para [0087] line 3-15 : “If it is found in step S40 that there is a requirement for ending the remote-controlled driving operation, the (inactive) driver of the motor vehicle is alerted in step S41, where the type or intensity of the alarm can depend on the reason for the termination. The more critical the reason for ending the remote-controlled driving operation is, the more intensive is the alarm. In step S42, driver assistance systems such as, e.g., tracking assistant, adaptive cruise control etc. can be activated temporarily in order to keep the motor vehicle uniformly in motion. In step S43, the remote-controlled driving operation is ended and the driver of the motor vehicle again has full and sole control of his vehicle.”). 

Regarding Claim 2 Stefan teaches The driving handover control device according to claim 1, further Stefan teaches wherein the processor is configured to: 
cause the transition from the first state to the third state at a time at which the automatic driving is possible (As the system transitions from the first state to the third state of automatic driving at a determined time it would be required that the automatic driving is possible at the determined time), and 
cause the transition from the third state to the second state at a time at which the remote driving or the occupant driving by the second driver is possible and the second driver has indicated an intention to drive the vehicle (para [0086] line 1-9 : “In order to be able to end the remote-controlled driving operation when this becomes necessary, it is continuously monitored in step S35 whether there is a requirement for ending the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space (step S36), e.g. a booked driving time or route or a driving destination. It may also be that the driver would like to receive control of his motor vehicle back for some reason (step S37).”, It would be required for the second driver to indicate an intention to drive the vehicle for the system to transition to the second state on the condition that the driver would like to receive control of the vehicle).

Regarding Claim 3 Stefan teaches The driving handover control device according to claim 1, further Stefan teaches wherein: 
the processor causes the transition from the first state to the third state at a time at which the automatic driving is possible and the remote driving or the occupant driving by the second 24driver is possible ((para [0086] line 1-9 : “In order to be able to end the remote-controlled driving operation when this becomes necessary, it is continuously monitored in step S35 whether there is a requirement for ending the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space (step S36), e.g. a booked driving time or route or a driving destination. It may also be that the driver would like to receive control of his motor vehicle back for some reason (step S37).”, As the system transitions from the first state to the third state of automatic driving at a determined time it would be required that the automatic driving is possible at the determined time, further as the driver has indicated they would like to receive control of the vehicle it is interpreted that the desire for the driver to receive control indicates the requirement that occupant driving by the second driver is possible.), and 
the processor causes the transition from the third state to the second state at a time at which the second driver has indicated an intention to drive the vehicle ((para [0086] line 1-9 : “In order to be able to end the remote-controlled driving operation when this becomes necessary, it is continuously monitored in step S35 whether there is a requirement for ending the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space (step S36), e.g. a booked driving time or route or a driving destination. It may also be that the driver would like to receive control of his motor vehicle back for some reason (step S37).” , It would be required for the second driver to indicate an intention to drive the vehicle for the system to transition to the second state on the condition that the driver would like to receive control of the vehicle).

Regarding Claim 7 Stefan teaches The driving handover control device according to claim 1, further Stefan teaches wherein: 
the processor determines that driving is to be handed over from the first driver to the second driver upon satisfaction of any of  (i) a first condition that a predetermined operation, which includes the first driver requesting handover of driving, is performed, (ii) a second condition that a predetermined driving handover time from the first driver to the second driver has arrived, or (iii) a third condition that an abnormality of the first driver is detected. (para [0086] line 1-7 : “In order to be able to end the remote-controlled driving operation when this becomes necessary, it is continuously monitored in step S35 whether there is a requirement for ending the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space (step S36), e.g. a booked driving time or route or a driving destination.”).

Regarding Claim 9 it recites a method with substantially the same limitations as claim 1 above and is therefore rejected for the same reasons. 

Regarding Claim 10 it recites a method with substantially the same limitations as claim 2 above and is therefore rejected for the same reasons.

Regarding Claim 11 it recites a method with substantially the same limitations as claim 3 above and is therefore rejected for the same reasons.

Regarding Claim 15 it recites a method with substantially the same limitations as claim 7 above and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan and further in view of Tiwari cited in the previous office action.

Regarding Claim 4 Stefan teaches The driving handover control device according to claim 1, however Stefan does not explicitly teach wherein: 
the processor is further configured to detect a driving operation by the first driver in the first state and detect a preliminary driving operation performed by the second driver in the second state, and 
in the third state, the processor causes automatic driving of an operation amount corresponding to an amount between the detected driving operation by the first driver and the detected preliminary driving operation by the second driver.

However, in the same field of endeavor (autonomous and semi-autonomous control of automotive vehicles) Tiwari teaches a system wherein: 
the processor is further configured to detect a driving operation by the first driver in the first state and detect a preliminary driving operation performed by the second driver in the second state (para [0043] line  1-18 : “In variations of the system wherein a vehicle receives inputs from multiple sources (e.g., from multiple teleoperators, from a teleoperator and a human operator, from an autonomous system and a teleoperator, from an autonomous system and a human operator, etc.), the control signal applied to the system (e.g., applied to actuate a pedal actuated valve 110, applied to actuate an electronically controlled valve 120, etc.) can include any or all of: the most conservative control signal received (e.g., control signals which applies maximum braking), an averaged control signal (e.g., averaged percentage of braking, weighted average percentage of braking, etc.), a predetermined control signal (e.g., control signal configured to apply maximum braking), a prioritized control signal (e.g., a human operator's control signal instead of a teleoperator's control signal, a teleoperator's control signal instead of an autonomous control signal, a human operator's control signal instead of an autonomous control signal, etc.), and/or any other suitable control signal.”) , and 
in the third state, the processor causes automatic driving of an operation amount corresponding to an amount between the detected driving operation by the first driver and the detected preliminary driving operation by the second driver (para [0043] line  1-18 : “In variations of the system wherein a vehicle receives inputs from multiple sources (e.g., from multiple teleoperators, from a teleoperator and a human operator, from an autonomous system and a teleoperator, from an autonomous system and a human operator, etc.), the control signal applied to the system (e.g., applied to actuate a pedal actuated valve 110, applied to actuate an electronically controlled valve 120, etc.) can include any or all of: the most conservative control signal received (e.g., control signals which applies maximum braking), an averaged control signal (e.g., averaged percentage of braking, weighted average percentage of braking, etc.), a predetermined control signal (e.g., control signal configured to apply maximum braking), a prioritized control signal (e.g., a human operator's control signal instead of a teleoperator's control signal, a teleoperator's control signal instead of an autonomous control signal, a human operator's control signal instead of an autonomous control signal, etc.), and/or any other suitable control signal.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Stefan with the system of Tiwari “to create a new and useful system and method for vehicle braking”(Tiwari para [0004] line 1-3).

Regarding Claim 12 it recites a method with substantially the same limitations as claim 4 above and is therefore rejected for the same reasons.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan and further in view of Brooks (US 11397432 B2) henceforth referred to as Brooks.

Regarding Claim 6 Stefan teaches The driving handover control device according to claim 1, however Stefan does not explicitly teach wherein: 
in a case in which the transition to the second state has been completed, the processor is configured to notify the first driver that responsibility of driving the vehicle has been 25transferred to the second driver.

However, in the same field of endeavor (control of vehicle driving modes) Brooks teaches a system wherein: 
in a case in which the transition to the second state has been completed, the processor is configured to notify the first driver that responsibility of driving the vehicle has been 25transferred to the second driver (Col 56 line 47-52 : “At 2314, the one or more processors of the control mediation system completes the transfer of control of the movement of the vehicle system from the remote-control system. For example, the control mediation system may lock out or prevent control signals communicated by the remote-control vehicle from being received by the OVCS.”, col 56 line 53-57 : “At 2316, one or more of the operator onboard the vehicle system, the one or more operators of the remote-control system, or an operator of an alternative system are notified that the transfer of control of the movement of the vehicle system is complete.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Stefan with the system of Brooks to allow a driver of a vehicle to know when the driving mode has transitioned.

Regarding Claim 14 it recites a method with substantially the same limitations as claim 6 above and is therefore rejected for the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan and further in view of Altman cited in the previous office action.

Regarding Claim 8 Stefan teaches The driving handover control device according to claim 7, however Stefan does not explicitly teach wherein: 
the processor determines that driving is to be handed over from the first driver to the second driver upon satisfaction of any of the first condition to the third condition and when an inter-vehicular distance between the vehicle and another vehicle is greater than a predetermined value.

However, in the same field of endeavor (systems for autonomous and tele-operated vehicles) Altman teaches a system wherein: 
the processor determines that driving is to be handed over from the first driver to the second driver upon satisfaction of any of the first condition to the third condition and when an inter-vehicular distance between the vehicle and another vehicle is greater than a predetermined value. (para [0156] Line 1-6 : “In some embodiments, a self-driving unit of said vehicle is to dynamically reduce a driving speed of said vehicle or to dynamically increase a distance from a nearby vehicle, based on a reduced estimated level of success of remote tele-operation of said vehicle at a particular route segment.”, the combination of Stefan and Altman teaches the wherein the driving is handed over based any of the first condition to the third condition and an inter-vehicle distance between the vehicle and another vehicle is greater than a predetermined value).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Stefan with the system of Altman to increase the estimated level of success of remote tele-operation of the vehicle .

Regarding Claim 16 it recites a method with substantially the same limitations as claim 6 above and is therefore rejected for the same reasons.

Allowable Subject Matter

Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HATCH/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668